                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:19-cv-140-FDW

JOHN JOSEPH MORRISON, et al.,             )
                                          )
            Plaintiffs,                   )
                                          )
vs.                                       )                             ORDER
                                          )
MICHAEL W. MILLER, et al.,                )
                                          )
            Defendants.                   )
__________________________________________)

        THIS MATTER is before the Court on its May 5, 2019 Order, (Doc. No. 3).

        Pro se Plaintiffs filed a Complaint pursuant to 42 U.S.C. § 1983 while they were pretrial

detainees at the Cleveland County Detention Center. On May 3, 2019, the Court issued an Order

explaining that the Complaint was too deficient to be screened on initial review and that each

Plaintiff was required to pay the filing fee or move to proceed in forma pauperis and file a signed

Amended Complaint within 21 days. (Doc. No. 3). Plaintiffs were cautioned that failure to comply

would probably result in the case’s dismissal and closure without further notice. (Doc. No. 3 at 2).

        Review of the Cleveland County Sheriff’s Office website reveals that Plaintiffs Morrison,

Wilson, Garcia, Banks, Curry, Sarvis, and Sanford no longer reside at the Cleveland County

Detention Center. However, they have not updated the Court with their current addresses and may

have abandoned this action.

        Accordingly, the court DIRECTS Plaintiffs Morrison, Wilson, Garcia, Banks, Curry,

Sarvis, and Sanford to each file a Notice informing the Court of his current address within 10 days

of this Order. The failure to file a timely response will result in the dismissal of this action without

prejudice and without further notice as to these Plaintiffs.



                                                   1
       All Plaintiffs are hereby informed that they must keep the Court apprised of their current

addresses at all times or this action may be dismissed for lack of prosecution as to them.

       IT THEREFORE ORDERED that:

           1. Plaintiffs Morrison, Wilson, Garcia, Banks, Curry, Sarvis, and Sanford shall each

               file a Notice informing the Court of his current address within 10 days of this Order.

               Failure to comply with this Order will result in dismissal of this action without

               prejudice as to the non-complying Plaintiffs.

           2. IT IS FURTHER ORDERED that the Clerk of Court is directed to mail a copy of

               this Order to all Plaintiffs’ addresses of record as well as to:

                       John Joseph Morrison
                       Offender # 0557052
                       Piedmont Correctional Institution
                       1245 Camp Road
                       Salisbury NC 28147

                       Tirece Banks, Jr.
                       Offender # 1618413
                       Polk Correctional Institution
                       Box 2500
                       Butner, NC 27509

                       Nathaniel Curry
                       Offender # 1339082
                       Piedmont Correctional Institution
                       1245 Camp Road
                       Salisbury NC 28147

                       Kelly Reid Sarvis
                       Offender # 1619221
                       Bertie Correctional Institution
                       PO Box 129
                       Windsor, NC 27983



                                      Signed: October 31, 2019



                                                  2
